DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3, 11, 15 are cancelled. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Paul D. Greenley on 5/10/2022.
Regarding claim 8
The claim now reads: 
“A non-transitory computer readable medium storing a program, wherein the program is executed by a computer to perform an imaging method comprising”
Regarding claim 14
The claim now reads: 
“The non-transitory computer readable medium according to claim 8, wherein step S6 comprises”

Regarding claim 16
The claim now reads: 
“The non-transitory computer readable medium according to claim 8, wherein step S3 comprises”:

Regarding claim 17
The claim now reads: 
“The non-transitory computer readable medium according to claim 16”,

Regarding claim 18
The claim now reads: 
“The non-transitory computer readable medium according to claim 17”,

Regarding claim 19
The claim now reads: 
“The non-transitory computer readable medium according to claim 18”,

Claims 3, 11, 15 are cancelled. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1, 8, 9
The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because S1—S5 are directed to pure mathemtical manipulation. There needs to be some apparatus associated with the process—something physical. Add “apparatus for performing the method”. 
There also needs to be a extra step defining data output—where it is put out to—and for what use.  

Regarding claims 2, 4—7
Claims are similarly rejected as claim 1. 
Regarding claims 14, 16—19
Claims are similarly rejected as claim 8. 
Regarding claims 10, 12, 13
Claims are similarly rejected as claim 9. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852